Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim line 10: “the surface of the removable cover” lacks antecedent basis as it is unclear which surface (i.e. top, bottom, side) is meant.  
Claim 29 line 2 on page 6 has similar issue therefore is also rejected. 
Dependent claims 2-7, 11-13, 21-28 is/are rejected because the deficiencies inherited from the parent claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 31 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Robertson (US 20200294011).
 Robertson teaches  
31. A note for use as currency, comprising: a currency note having identifiers (111, 112, mag strip, QR, optical strip; par. 44) associated therewith; and a cryptocurrency value (par. 43) associated with the identifiers associated with the currency note, the cryptocurrency value 
Allowable Subject Matter
Claim(s) 1-7, 11-13, 21-29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose a currency note comprising limitations associated with a removable cover and an opaque backing as detailed in the independent claims 1 and 29.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Thien T Mai/
Primary Examiner, Art Unit 2887